t c memo united_states tax_court michael l cantrell petitioner v commissioner of internal revenue respondent docket no filed date michael l cantrell pro_se edwin b cleverdon and horace crump for respondent memorandum findings_of_fact and opinion goeke judge this case presents petitioner’s challenge to respondent’s fraud_penalty determination under section for tax_year sec_2001 through 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to continued years at issue petitioner concedes the related_income tax_deficiency determinations the issues for decision are whether i petitioner is liable for fraud penalties under sec_6663 ii petitioner properly filed federal_income_tax returns and iii petitioner’s civil tax_liabilities and civil_fraud penalties for the years at issue were settled in his criminal case findings_of_fact when the petition was filed petitioner lived in alabama in the notice_of_deficiency respondent determined the following deficiencies and penalties year deficiency dollar_figure big_number big_number big_number big_number penalty sec_6663 dollar_figure big_number big_number big_number big_number petitioner concedes the deficiencies in full but contests the sec_6663 penalties for the years at issue continued the nearest dollar 2each of the federal_income_tax returns for the years at issue was jointly continued during the years at issue petitioner was employed at the united_states army space and missile defense command usasmdc usasmdc at redstone arsenal in huntsville alabama is responsible for among other things the development of antiballistic missile technology in performing its mission usasmdc contracts with private companies that perform research_and_development among the entities within usasmdc that dealt directly with such contracts was the joint center for technology integration jcti jcti was subsequently reformed and named the integrated capabilities management directorate icmd from to petitioner was director of jcti and from to he was director of icmd in a subordinate of petitioner at usasmdc proposed to petitioner that they enter into an agreement with an owner of companies that contracted with usasmdc under the agreement petitioner and his subordinate would receive things of value including money for their help in giving the owner preferences to proposals contracts funding of contracts and approval of purchases from vendors and subcontractors continued filed by petitioner and his then wife respondent has not determined the fraud_penalty against petitioner’s then wife and granted petitioner’s then wife innocent spouse relief with respect to the deficiencies for the years at issue in this case in about the owner proposed a scheme to petitioner and his subordinate by which funding of usasmdc projects through congressional plus-ups or adds would be placed on existing usasmdc contracts thereby permitting additional funds to be paid to the owner’s companies this proposal also included other schemes to siphon government funds to the owner’s companies from through in exchange for his activity in funding usasmdc contracts benefiting the owner’s companies petitioner received payment in the form of checks cash and wire transfers from through petitioner received a total of dollar_figure in bribes that he failed to report on his federal_income_tax returns petitioner did not inform his then wife that he was receiving bribe income and indicated to her that he earned the money through investments petitioner prepared his federal_income_tax returns for the years at issue by himself he used turbotax software in preparing and submitting federal_income_tax returns for taxable years before as well as during the years at issue because of an error petitioner filed his return via paper filing for tax_year sec_2001 sec_2002 and petitioner purchased an updated copy of turbotax each year imported the prior year’s information completed the tax_return and transmitted it to the internal_revenue_service irs petitioner’s federal_income_tax returns include a perjury statement as follows under penalties of perjury i declare that i have examined this return including any accompanying statements and schedules and to the best of my knowledge and belief it is true correct and complete petitioner’s tax returns also include a disclosure consent as follows i consent to allow my intermediate service provider transmitter or electronic return originator ero to send my return form to irs and to receive the following information from irs acknowledgment of receipt or reason for rejection of transmission refund offset reason for any delay in processing or refund and date of any refund the aforementioned income_tax returns each include jurat information identifying petitioner and his then wife by date of birth and social_security_number each of the returns indicates that petitioner and his then wife overpaid their income_tax and requests a refund of the overpayment petitioner does not dispute that he received refunds of these claimed overpayments the returns electronically submitted through turbo tax for tax_year sec_2001 sec_2002 and do not bear petitioner’s or his then wife’s signature for tax_year petitioner concedes that he signed his paper-filed federal_income_tax return in his redacted plea agreement in the criminal matter petitioner stipulated that he filed a federal_income_tax return for taxable_year petitioner and his then wife filed federal_income_tax returns for the years at issue in accord with the irs procedures in place on date the u s attorney’s office filed a document titled information with the district_court for the northern district of alabama northeastern division commencing petitioner’s criminal case united_states v cantrell cr 07-cr-0449-slb the information set forth five counts against petitioner on the basis of the above-described actions including knowingly willfully and with intent to defraud devising a scheme to defraud and to obtain money or property by means of false and fraudulent pretenses knowingly and corruptly receiving and accepting something of value in return for being influenced in the performance of any official act being influenced to commit and aid in committing and to collude in and allow a fraud and to make opportunity for the commission of a fraud on the united_states and being induced to act or omit to do an act in violation of his official duty count of the information charged petitioner with tax_evasion for taxable_year as follows that on or about the 14th day of date petitioner did willfully attempt to evade and defeat a large part of the income_tax due and owing by him and his spouse to the united_states of america for the calendar_year by preparing and causing to be prepared and by signing and causing to be signed a false and fraudulent joint u s individual tax_return form_1040 on behalf of himself and his spouse which was filed with the internal_revenue_service wherein it was stated that their joint taxable_income for said calendar_year was the sum of dollar_figure and that the amount of tax due and owing thereon was the sum of dollar_figure whereas as he then and there well knew and believed their joint taxable_income for the said calendar_year was the sum of dollar_figure upon which said joint taxable_income there was owing to the united_states of america an income_tax of dollar_figure in violation of title_26 united_states_code sec_7201 on date a redacted plea agreement was filed with the district_court whereby petitioner pleaded guilty to all counts in the information including tax_evasion for in the redacted plea agreement the government recommended a sentence for petitioner that included payment of restitution in such amount as determined by the court petitioner agreed that the total_tax loss for through for his failure to include his bribe income was dollar_figure and he agreed to execute a restitution order for that amount plus interest payable to the irs the redacted plea agreement does not refer to settlement of civil tax_liabilities or civil penalties and no irs representative was involved in executing the redacted plea agreement the redacted plea agreement states that it does not limit any pending or prospective proceedings related to petitioner’s tax liabilities petitioner stipulated and testified that the facts stated in the redacted plea agreement are substantially correct and accurate despite petitioner’s agreeing to file amended tax returns and to cooperate with the internal_revenue_service in any administrative or civil proceedings petitioner has not filed amended federal_income_tax returns for the years at issue the district_court issued judgment in the criminal case on date petitioner was adjudged guilty of conspiracy to defraud the united_states bribery of a public official and tax_evasion for the judgment included a finding that the irs was a victim of petitioner’s criminal conduct and had sustained a loss of dollar_figure for through which petitioner was ordered to pay as restitution as of the date of the trial in this case petitioner had not fully paid the restitution ordered by letter dated date an irs agent informed petitioner that a report had been prepared to determine the civil_fraud penalty on petitioner’s tax_liabilities for tax_year sec_2001 through on date respondent issued petitioner a notice_of_deficiency opinion petitioner concedes his liability for the tax deficiencies for the years at issue but raises three arguments in this case summarized as follows petitioner pleaded guilty to tax_evasion in his criminal case for but he did not plead guilty for and therefore he argues that the civil_fraud penalties do not apply for and petitioner agrees he signed his federal_income_tax return for but he claims he did not sign his federal_income_tax returns for and therefore he argues that the civil_fraud penalties do not apply for and petitioner claims that his civil tax_liabilities for the years at issue were fully settled in the criminal case including any liability for civil_fraud penalties i petitioner is subject_to civil_fraud penalties sec_6663 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud a penalty equal to of the portion of the underpayment_of_tax attributable to fraud is imposed to establish the applicability of the fraud_penalty the commissioner has the burden of proving by clear_and_convincing evidence that an underpayment_of_tax exists and some portion of that underpayment is due to fraud sec_7454 rule b 102_tc_632 this burden is met if it is shown that the taxpayer intended to evade taxes known or believed to be owed by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir 94_tc_654 70_tc_562 aff’d without published opinion 621_f2d_439 5th cir if the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6663 delvecchio v commissioner tcmemo_2001_130 slip op pincite aff’d 37_fedappx_979 11th cir if the commissioner meets this burden then the burden of proving that the taxpayer’s income is not subject_to the fraud_penalty shifts back to the taxpayer to show by preponderance_of_the_evidence what portion of the underpayment is not attributable to fraud sec_6663 here petitioner offers no specific evidence to distinguish any portion of the deficiency regarding fraud thus if respondent establishes that any portion of any underpayment is attributable to fraud the entirety will be treated as such the existence of fraud is a question of fact to be resolved from consideration of the entire record 67_tc_181 aff’d without published opinion 578_f2d_1383 8th cir because fraud can rarely be established by direct proof of the taxpayer’s intention fraud may be proven by circumstantial evidence and reasonable inferences drawn from the facts 80_tc_1111 moreover the taxpayer’s entire course of conduct can be indicative of fraud 56_tc_213 courts have relied on several indicia or badges_of_fraud when considering whether the civil_fraud penalty should be applied parks v commissioner t c pincite although no single factor may necessarily be sufficient to establish fraud the existence of several indicia may be persuasive circumstantial evidence of fraud 732_f2d_1459 6th cir aff’g tcmemo_1982_603 badges of fraudulent intent include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer’s testimony filing false documents failing to file tax returns and dealing in cash 317_us_492 899_f2d_164 2d cir 796_f2d_303 9th cir aff’g tcmemo_1984_601 91_tc_874 as few as one or two badges_of_fraud may be sufficient to prove fraudulent intent 103_tc_501 convictions for crimes involving perjury deceit breach of fiduciary duty and concealment of criminal proceeds are highly probative of the intent to evade tax see wright v commissioner tcmemo_2000_336 slip op pincite admission of facts showing fraudulent behavior in a criminal plea agreement is also relevant to finding fraudulent intent see duncan assocs v commissioner tcmemo_2003_158 it is well established that a taxpayer’s conviction for criminal_tax_evasion under sec_7201 for a particular year collaterally estops that taxpayer from denying liability for civil_fraud under sec_6663 for the same year anderson v commissioner tcmemo_2009_44 slip op pincite we have repeatedly held that ‘ a taxpayer is collaterally estopped from denying civil tax_fraud under section when convicted of criminal_tax_evasion under sec_7201 for the same tax_year ’ quoting 96_tc_858 aff’d 959_f2d_16 2d cir aff’d 698_f3d_160 3d cir respondent raised collateral_estoppel as an affirmative allegation in his answer with respect to the civil_fraud penalty for taxable_year and petitioner conceded the issue in his pretrial memorandum in this case the record indicates that petitioner was involved in a scheme beginning as early as and continuing until in which he used his position as director of jcti and icmd to steer contracts to the owner in return for bribes petitioner and the other parties to this scheme engaged in deceit and deception to conceal their strategy they endeavored to keep their fraudulent scheme secret and engaged in clearly fraudulent conduct further petitioner concealed his fraudulent activities from his then wife and lied to her about the source of the extra money coming into their household petitioner’s activities with regard to the receipt of bribe income and his attempts to hide these activities are clear badges_of_fraud that clearly and convincingly indicate the civil_fraud penalties under sec_6663 apply for all years at issue petitioner suggested that he did not believe he had to pay taxes on the bribe income and that the parties to the scheme did not consider the nonpayment of tax as part of the strategy however petitioner’s self-serving explanation does not counter the overwhelming evidence that the underpayments at issue in this case are due to fraud and that the civil_fraud penalties under sec_6663 are applicable for all years at issue petitioner’s lies to his then wife and his use of turbotax which would have told petitioner what was and was not taxable_income belie the true nature of his knowledge and fraudulent intent ii petitioner filed valid tax returns with respect to the applicability of the civil_fraud penalty under sec_6663 sec_6664 generally provides that the civil_fraud penalty is applicable only in cases where a return of tax is filed although petitioner admits that he filed his federal_income_tax return he argues that he did not sign the returns for taxable_year sec_2001 sec_2002 and and therefore these returns are not treated as filed for purposes of sec_6664 sec_6011 provides that any person made liable for any_tax shall make a return according to the forms and regulations prescribed by the secretary a return required to be filed by the internal revenue laws or regulations shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6065 sec_6061 provides the general_rule that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with the forms or regulations prescribed by the secretary sec_301_6061-1 proced admin regs provides further that the method for signing may be prescribed in forms instructions or other appropriate guidance in congress enacted the irs restructuring and reform act of rra pub_l_no sec_2001 sec_112 stat pincite which provides inter alia that it is congress’ policy that the irs implement guidelines for electronic filings with the hope that the irs would achieve electronic_filing by see h conf rept no pincite 1998_3_cb_747 s rept no pincite 1998_3_cb_537 rra sec a stat pincite amended sec_6061 by adding subsection b the secretary thereby is required to develop procedures for the acceptance of signatures in digital or other electronic form and until such time as such procedures are in place the secretary may waive the requirement of a signature or provide for alternative methods of signing or subscribing a return sec_6061 thus the strict requirements for the filing of a paper return by an agent do not apply with full force to electronically filed returns irs publication handbook for authorized irs e-file providers provides guidance for the electronic_filing of federal_income_tax returns by electronic return originators eros such as turbotax including the signature requirement irs publication has been in effect since before the years at issue accordingly where it is clear that a preparer had actual authority to electronically file a return for a taxpayer the secretary acts within his discretion in waiving the signature requirements ballantyne v commissioner tcmemo_2010_125 slip op pincite we here find as fact that the joint returns filed by petitioner and his then wife for the years at issue met the signature requirements adopted by the irs iii the redacted plea agreement did not settle petitioner’s civil tax_liabilities and civil_fraud penalty liabilities petitioner claims that his civil tax_liabilities and civil_fraud penalties for the years at issue were fully settled by the redacted plea agreement in his criminal case including any liability for civil_fraud penalties however the criminal tax proceedings are separate from deficiency proceedings to establish civil tax_liability and the redacted plea agreement and judgment do not otherwise reflect a settlement of petitioner’s civil tax_liabilities or civil_fraud penalties sec_6212 provides that if the commissioner determines that there is a deficiency he is authorized to send a notice of the deficiency to the taxpayer a deficiency is generally defined as the amount by which the correct_tax for a year exceeds the amount shown as tax on the return sec_6211 the irs cannot assess additional_amounts of certain types of tax including income_tax unless a notice_of_deficiency has been issued sec_6213 because income_tax is subject_to the deficiency procedures an assessment cannot be made until the 90-day period expires following the issuance of a notice_of_deficiency or if the court is properly petitioned until the decision of the tax_court becomes final sec_6213 sec_301_6213-1 proced admin regs restitution is a legal remedy that requires a defendant to pay money or render services to a victim to redress the victim’s loss in criminal tax cases the irs is considered the victim see 941_f2d_71 2d cir restitution may be ordered as an independent element of a criminal sentence by a district_court a condition of probation or supervised release or pursuant to a plea agreement u s c secs 3663a and nonetheless an order to pay restitution remains a criminal_penalty rather than a civil_fraud penalty 419_f3d_1135 11th cir an earlier criminal case and resulting court order of restitution do not preclude the irs from assessing tax_liabilities and civil penalties that differ from the amount of the restitution ordered for the same tax period see 303_us_391 holding that congress may impose both a criminal and a civil sanction in respect of the same act or omission 419_f3d_829 8th cir holding that a federal criminal prosecution does not involve the same cause of action as a civil tax deficiency case aff’g tcmemo_2003_332 although restitution is based upon an estimate of civil tax_liability it is not determinative of civil tax_liability unless the restitution order specifically so provide see morse v commissioner f 3d pincite 183_f3d_535 6th cir aff’g tcmemo_1997_566 durland v commissioner tcmemo_2016_ the civil tax_liability and penalties if any determined by the irs are independent of the amount of restitution ordered by the federal district_court in an earlier criminal case nevertheless petitioner relies on 419_f3d_1135 for his argument that the redacted plea agreement acts as a full settlement of his tax_liabilities in creel the court_of_appeals affirmed the tax court’s unpublished order and decision that the taxpayer’s liabilities for taxes penalties and interest had been compromised by the u s attorney’s office in connection with an acknowledgment that a criminal restitution order was fully satisfied in the criminal case the taxpayer pleaded guilty to fraudulent_failure_to_file tax returns for and as a result the court ordered him to pay restitution of dollar_figure plus any applicable penalties and interest for taxable years through in the taxpayer completed payment of the restitution and the u s attorney filed with the district_court overseeing the taxpayer’s criminal case a cancellation and release stating that the judgment was paid in full the irs then issued a notice_of_intent_to_levy for outstanding taxes penalties and interest in excess of the restitution payments the court in creel acknowledged that the government was correct in the abstract that the satisfaction of a taxpayer’s criminal tax_liability does not generally include satisfaction of the taxpayer’s civil tax_liability creel v commissioner f 3d pincite however the court stated that the case involved unique facts and nuances particularly the fact that the restitution order specifically encompassed applicable penalties and interest and that the cancellation and release necessarily included a release from liability for the penalties and interest id pincite1 the restitution liability with respect to petitioner’s criminal case is distinct from the restitution liability in creel because the redacted plea agreement and the judgment do not specifically include civil penalties as a subject of restitution to the contrary the redacted plea agreement specifically contemplates pending and prospective proceedings related to petitioner’s tax_liabilities and it requires petitioner to file amended federal_income_tax returns the redacted plea agreement does not indicate that it is designed to settle petitioner’s civil tax_liabilities for penalties additionally unlike the taxpayers in creel petitioner has not satisfied his restitution liability and therefore has not satisfied his tax_liabilities in the form of restitution petitioner states that he understood from his attorney in the criminal case that his civil tax_liabilities were fully settled with the redacted plea agreement the irs is authorized to fully settle tax_liabilities through a closing_agreement with any person regarding his or her liability for any taxable_period sec_7121 ellis v commissioner tcmemo_2007_207 slip op pincite aff’d in part rev’d in part 346_fedappx_346 sec_7121 sets forth the exclusive means by which a closing_agreement between the commissioner and a taxpayer may be accorded finality 122_tc_384 closing agreements are final conclusive and binding on the parties as to matters agreed upon and may not be annulled modified set_aside or disregarded in any suit or proceeding unless there is a showing of fraud malfeasance or misrepresentation of a material fact sec_7121 122_tc_384 see also 94_tc_306 because there was no closing_agreement government could assert a late filing penalty even though the late filing penalty had previously been asserted and then abated all closing agreements must be executed on forms prescribed by the irs 122_tc_384 sec_301_7121-1 proced admin regs the commissioner has prescribed two types of closing agreements form_866 agreement as to final_determination of tax_liability used to determine conclusively a taxpayer’s total_tax liability for a taxable_period and form_906 closing_agreement used if the closing_agreement relates to one or more separate items affecting the tax_liability of a taxpayer 122_tc_384 90_tc_753 revproc_68_16 1968_1_cb_770 here the redacted plea agreement does not satisfy the procedural requirements of a closing_agreement pursuant to sec_7121 in conclusion petitioner is liable for civil_fraud penalties under sec_6663 for tax_year sec_2001 through finally as reflected in the restitution order the department of justice made no effort to settle the civil liability for penalties and did not take jurisdiction to do so in resolving the criminal case sec_7122 the court has considered all other arguments made by the parties and to the extent not specifically addressed herein has concluded that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
